In a coram nobis proceeding, defendant appeals from an order of the Supreme Court, Kings County, entered March 3-, 1965, which, after a hearing, denied his application to vacate a judgment of the former County Court, Kings County, rendered May 19, 1958, convicting him of robbery in the first degree, assault in the second degree and petit larceny, upon a jury verdict, and imposing sentence upon him as a second felony offender. The judgment was affirmed (People v. Gordon, 8 A D 2d 835, affd, 7 N Y 2d 942). Order affirmed. No opinion. Beldock, P. J., Ughetta, Brennan, Hopkins and Benjamin, JJ., concur. (See People v. Gordon, 26 A D 2d 574, decided herewith, which affirmed an order entered June 29, 1964 in another coram nobis proceeding to vacate the same judgment.)